U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                           No. ACM 38783 (reh)
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                        Marcus A. MANCINI
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 16 October 2018
                         ________________________

Military Judge: Vance H. Spath.
Approved sentence: Dishonorable discharge, confinement for 6 years
and 11 months, forfeiture of all pay and allowances, and reduction to
E-1. Sentence adjudged 22 June 2017 by GCM convened at Beale Air
Force Base, California.
For Appellant: Major Annie W. Morgan, USAF.
For Appellee: Major J. Ronald Steelman III, USAF; Mary Ellen Payne,
Esquire.
Before MAYBERRY, HARDING and MINK, Appellate Military Judges.
Chief Judge MAYBERRY delivered the opinion of the court, in which
Senior Judge HARDING and Judge MINK joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4
                         ________________________

MAYBERRY, Chief Judge:
    Originally Appellant was found guilty, contrary to his pleas, by officer
members of three specifications of sexual assault, two specifications of abu-
sive sexual contact, one specification of indecent visual recording, and one
                 United States v. Mancini, No. ACM 38783 (reh)


specification of assault consummated by a battery in violation of Articles 120,
120(c), and 128, 10 U.S.C. §§ 920, 920(c), 928. 1 These offenses involved three
victims, Senior Airman (SrA) CC, Ms. AE, and Ms. BM. Appellant was sen-
tenced to a dishonorable discharge, confinement for seven years, forfeiture of
all pay and allowances, and reduction to E-1. On appeal, we affirmed the
findings as to the offenses involving SrA CC and Ms. BM. Pursuant to United
States v. Hills, 75 M.J. 350 (C.A.A.F. 2016), we set aside the findings of guilt
of the Additional Charge and its two specifications (one specification each of
sexual assault and abusive sexual contact) involving Ms. AE, returned the
record of trial to The Judge Advocate General (TJAG), and authorized a re-
hearing as to the set aside findings of guilt and as to the sentence. United
States v. Mancini, No. ACM 38783, 2016 CCA LEXIS 660 (A.F. Ct. Crim.
App. 7 Nov. 2016) (unpub. op.).
    All of the original charges were re-referred to a general court-martial for
findings on the Additional Charge and its Specifications and an appropriate
sentence. Later, the Additional Charge and its Specifications were withdrawn
and dismissed without prejudice because Ms. AE declined to participate in
the proceedings. A rehearing on sentence was held on 22 June 2017. Appel-
lant was sentenced by a panel of officer and enlisted members to a dishonor-
able discharge, confinement for nine years, forfeiture of all pay and allowanc-
es, and reduction to E-1. The convening authority (CA) approved only so
much of the sentence as provided for a dishonorable discharge, confinement
for six years and 11 months, forfeiture of all pay and allowances, and reduc-
tion to E-1.
    Appellant now asserts two assignments of error: (1) this court is preclud-
ed from conducting a review pursuant to Article 66(c), UCMJ, 10 U.S.C.
§866(c), of Specifications 1–3 of Charge I because the findings are ambiguous,
and (2) Appellant is entitled to additional confinement credit. We affirm the
findings but grant relief regarding confinement credit.

                                  I. BACKGROUND
   Our original opinion was issued on 7 November 2016. The Government
did not seek certification at the Court of Appeals for the Armed Forces




1 Appellant was found not guilty of two specifications of sexual assault and one speci-
fication of assault consummated by a battery, in violation of Articles 120 and 128,
UCMJ.




                                          2
                  United States v. Mancini, No. ACM 38783 (reh)


(CAAF). 2 On 9 January 2017, TJAG returned the case to the CA for a rehear-
ing. On 10 January 2017, Appellant requested a continued confinement hear-
ing. On 18 January 2017, the CA ordered a continued confinement hearing
pursuant to Rule for Courts-Martial (R.C.M.) 305. On 28 January 2017, the
charges involving Ms. AE were re-preferred, and, on 15 February 2017, all
charges were re-referred.
    A confinement hearing was held on 24 February 2017, and the hearing of-
ficer determined Appellant should remain in confinement pending trial. On
10 March 2017, a confinement order reflecting this decision was sent to the
Navy Brig in Miramar, California, where Appellant was being held. Brig per-
sonnel indicated that this order constituted placement into pretrial confine-
ment status, and therefore the procedures of R.C.M. 305 required another
hearing within seven days. Although Air Force legal office personnel disa-
greed, another hearing was held on 17 March 2017. The second hearing of-
ficer ordered Appellant to be released from confinement. Appellant was re-
leased on 20 March 2017 and arrived at Beale Air Force Base on 21 March
2017. At the sentence rehearing, Appellant received 886 days of confinement
credit. 3
    At trial, Appellant filed a motion for illegal pretrial punishment for the
time he spent in confinement after this court’s decision on 7 November 2016
until he was released on 20 March 2017. 4 Appellant asserted that this was a
violation of Article 13, UCMJ, 10 U.S.C. § 813, and cited United States v.
Kruetzer, 70 M.J. 444 (C.A.A.F. 2012), United States v. Combs, 47 M.J. 330
(C.A.A.F. 1997), and United States v. Miller, 47 M.J. 352 (C.A.A.F. 1997), for
that premise. The Government opposed the motion. First, the Government
asserted Appellant was not entitled to a continued confinement hearing;
therefore, he was not entitled to additional confinement credit under R.C.M.
305. Alternatively, the Government argued that, if Appellant was entitled to
a continued confinement hearing, the Government acted in compliance with
the law, citing Kruetzer, Miller, and United States v. Katso (Katso III), 76

2Appellant did seek review at the CAAF, but his petition was ultimately dismissed
without prejudice for lack of jurisdiction. U.S. v. Mancini, 76 M.J. 172 (C.A.A.F.
2017) (mem.).
3   This included 17–20 March 2017.
4 Appellant also argued that an order issued by his commander on 6 June 2017 mak-
ing his off-base residence his place of duty and requiring Appellant to give 24 hours’
notice to come on base for any reason amounted to illegal pretrial confinement or
punishment. The military judge denied the motion and Appellant does not assert this
as error on appeal.




                                          3
                 United States v. Mancini, No. ACM 38783 (reh)


M.J. 704 (A.F. Ct. Crim. App. 2017) (unpub. op.), aff’d in part, rev’d in part,
United States v. Katso (Katso IV), 77 M.J. 247 (C.A.A.F. 2018), for that prem-
ise. 5 The military judge denied the motion for illegal pretrial confinement.
    On appeal, Appellant relies on United States v. Gay, 75 M.J. 264, 269
(C.A.A.F. 2016), and requests that we exercise our Article 66(c), UCMJ, au-
thority to grant sentence relief due to a “legal deficiency in the post-trial pro-
cess.” The Government proffers a series of reasons as to why Appellant is en-
titled to no additional confinement credit.

                                   II. DISCUSSION
A. Ambiguous Findings
    1. Law
    With minor exceptions for capital cases, a “court-martial panel, like a ci-
vilian jury, returns a general verdict and does not specify how the law applies
to the facts, nor does the panel otherwise explain the reasons for its decision
to convict or acquit.” United States v. Hardy, 46 M.J. 67, 73 (C.A.A.F. 1997)
(footnote omitted).
       In returning such a general verdict, a court-martial panel re-
       solves the issue presented to it: did the accused commit the of-
       fense charged, or a valid lesser included offense, beyond a rea-
       sonable doubt? A factfinder may enter a general verdict of guilt
       even when the charge could have been committed by two or
       more means, as long as the evidence supports at least one of
       the means beyond a reasonable doubt.
United States v. Brown, 65 M.J. 356, 359 (C.A.A.F. 2007) (citing Griffin v.
United States, 502 U.S. 46, 49–51 (1991)); see Schad v. Arizona, 501 U.S. 624,
631 (1991) (plurality opinion) (“We have never suggested that in returning
general verdicts in such cases the jurors should be required to agree upon a
single means of commission, any more than the indictments were required to
specify one alone.”).


5 In United States v. Katso (Katso I), 73 M.J. 630 (A.F. Ct. Crim. App. 2014), this
court set aside the findings and sentence. In United States v. Katso (Katso II), 74 M.J.
273 (C.A.A.F. 2015), the CAAF reversed our decision in Katso I and remanded the
case to this court for further proceedings under Article 66, UCMJ. As will be dis-
cussed supra, Katso III and Katso IV address the applicability of Article 13 and
R.C.M. 305 to confinement review hearings when the case is pending appellate re-
view at the CAAF.




                                           4
                   United States v. Mancini, No. ACM 38783 (reh)


    Article 66(c), UCMJ, requires this court to affirm only such findings of
guilty and the sentence or such part or amount of the sentence as it finds cor-
rect in law. “[W]e apply the clear law at the time of appeal, not the time of
trial.” United States v. Mullins, 69 M.J. 113, 116 (C.A.A.F. 2010) (citing Unit-
ed States v. Harcrow, 66 M.J. 154, 159 (C.A.A.F. 2008)).
      2. Additional Facts
    Appellant was originally charged, inter alia, with two specifications of
sexual assault and one specification of abusive sexual contact involving SrA
CC. 6 The offenses were alleged to have occurred when Appellant knew or
should have known that SrA CC was asleep, unconscious, or otherwise una-
ware the sexual act/abusive contact was occurring. This court affirmed the
guilty findings on these offenses. At the original trial and upon initial appel-
late review, Appellant did not raise a claim as to ambiguous findings. At the
sentence rehearing, Appellant “preserved for the record a general objection,”
citing to United States v. Sager, 76 M.J. 158 (C.A.A.F. 2017).
      3. Analysis
    Shortly after we remanded this case, our superior court issued its decision
in Sager, addressing the viability of affirming Article 120, UCMJ, offenses
charged in the disjunctive, specifically, “asleep, unconscious, or otherwise un-
aware.” The CAAF remanded the case to the Navy-Marine Corps Court of
Criminal Appeals for further factual sufficiency review. The CAAF’s decision
in Sager was based on its finding that the military judge gave an erroneous
instruction requiring the members to specifically identify the theory upon
which they convicted and not on the mere fact that the Government charged
disjunctive theories of liability.
    Assuming without deciding that this issue is properly before us, the facts
of this case can be distinguished from those in Sager. Although the three
specifications alleging sexual assault or abusive contact of SrA CC contained
the same disjunctive language as in Sager, this case, unlike Sager, did not
involve an erroneous instruction by the military judge requiring the members
to vote individually as to the separate theories of liability. Sager does not in
any way affect our earlier assessment regarding the findings of guilty on
Specifications 1–3 of Charge I and Charge I and we adopt those findings here.
We could and did exercise our full authority under Article 66(c), UCMJ, and
affirmed the findings of guilty on Specifications 1–3 of Charge I and Charge I,
finding them legally and factually sufficient. We again conclude the findings


6   This was Charge I, Specifications 1 through 3.




                                            5
                United States v. Mancini, No. ACM 38783 (reh)


of guilty as to Specifications 1–3 of Charge I and Charge I are legally and fac-
tually sufficient.
B. Confinement Credit
   1. Law
   “No person, while being held for trial, may be subjected to punishment or
penalty other than arrest or confinement upon the charges pending against
him, nor shall the arrest or confinement imposed upon him be any more rig-
orous than the circumstances required to insure his presence . . . .” Article 13,
UCMJ.
   An individual may be ordered into pretrial confinement when “(1) An of-
fense triable by court-martial has been committed; (2) The person confined
committed it; and (3) Confinement is required by the circumstances.” R.C.M.
305(d).
    In R.C.M. 305(f), (h), (i), and (j), the President established a set of proce-
dural rules for the imposition and review of pretrial confinement. See Manual
for Courts-Martial, United States (2016 ed.), App. 21, at A21–17 to A21–21.
To ensure the procedural rules are followed, the President ordered that an
accused be granted day-for-day credit for noncompliance. R.C.M. 305(k).
    Pretrial confinement may be “necessary because it is foreseeable that: (a)
the prisoner will not appear at trial, pretrial hearing, or investigation, or (b)
the prisoner will engage in serious criminal misconduct,” and a lesser form
“of restraint” would be "inadequate.” R.C.M. 305(h)(2)(B)(iii) and (iv).
    TJAG “shall, unless there is to be further action by the President, the
Secretary concerned, the Court of Appeals for the Armed Forces, or the Su-
preme Court, instruct the [CA] to take action in accordance with the decision
of the Court of Criminal Appeals.” Article 66(e), UCMJ. If TJAG immediately
decides not to pursue a case any further, there must be immediate notice to
the CA of the opinion of the Court of Criminal Appeals and “immediate direc-
tion to release an accused or conduct a hearing under RCM 305 . . . on pretri-
al confinement.” Miller, 47 M.J. at 361 (citations omitted).
   2. Additional Facts
   The following timeline is essential to resolving the issue of confinement
credit:
    7 November 2016          This court issues opinion setting aside the find-
                             ings of guilt as to the Additional Charge and its
                             Specifications and the sentence.
    9 January 2017           TJAG remands the case to the CA for rehearing
                             as to findings and sentence or only sentence.


                                        6
               United States v. Mancini, No. ACM 38783 (reh)


   10 January 2017           Appellant’s appellate defense counsel requests a
                             confinement hearing.
   18 January 2017           CA orders a rehearing on the findings and sen-
                             tence and orders an R.C.M. 305 hearing.
   27 January 2017           Trial defense counsel detailed to Appellant.
    6 February 2017          Pretrial confinement hearing scheduled.
   15 February 2017          Additional Charge re-referred to trial.
   24 February 2017          Confinement hearing held, Appellant ordered to
                             remain confined.
   10 March 2017             Confinement order produced and provided to
                             Miramar Brig.
   14 March 2017             Brig personnel inform legal office that a hearing
                             was necessary under RCM 305 to determine if
                             continued pre-trial confinement is warranted and
                             they would need the 48 hour and 72 hour letters.
   17 March 2017             Second confinement hearing held; Appellant or-
                             dered to be released from confinement.
   20 March 2017             Release order signed and sent to Brig. Appellant
                             released.
   21 March 2017             Appellant arrives at Beale Air Force Base.
   3. Analysis
    When Appellant’s case was returned to the CA on 9 January 2017, our de-
cision setting aside the findings as to the Additional Charge and its Specifica-
tions and the sentence was no longer inchoate. Consequently, Appellant was
no longer an adjudged prisoner and any decision to confine him was subject to
R.C.M. 305. See Miller, 47 M.J. at 361; cf. Katso IV, 77 M.J. 247; Kruetzer, 70
M.J. 444; Moore v. Akins, 30 M.J. 249 (C.A.A.F 1990).
    Katso III and IV address an appellant’s right to review of continued con-
finement when a case is pending appellate review at the CAAF. After our de-
cision in Katso I reversing the findings and sentence, Katso remained con-
fined. Almost a year after the CAAF certified the Government appeal but be-
fore issuing Katso II, Katso requested review of his continued confinement.
The review was held and the reviewing officer determined Katso should re-
main in confinement because it was foreseeable that he was a flight risk and
would engage in other serious misconduct, and less severe forms of restraint
were inadequate. When the case was remanded to us pursuant to the decision
in Katso II, Katso asserted that he was entitled to day-for-day sentence relief


                                       7
                   United States v. Mancini, No. ACM 38783 (reh)


for procedural errors under R.C.M. 305 relating to his confinement pending
resolution of the Government appeal. We held that a continued confinement
hearing was required within seven days of TJAG certification 7 and awarded
Katso with 365 days of credit. Katso III, 76 M.J. at 706. In Katso IV, the
CAAF reversed this court’s granting of 365 days of administrative credit
holding that Katso was not in pretrial confinement. The CAAF went on to
state that Article 57a, UCMJ, 10 U.S.C. § 857a, not R.C.M. 305, is controlling.
Article 57a(c), UCMJ, states,
          In any case in which a court-martial sentences a person to con-
          finement and the sentence to confinement has been ordered ex-
          ecuted, but in which review of the case under section 867(a)(2)
          of this title (article 67(a)(2)) is pending, the Secretary con-
          cerned may defer further service of sentence to confinement
          while that review is pending. 8
    In Miller, the CAAF held that when TJAG returns a case to the CA with-
out seeking review at the CAAF, there must be immediate direction to re-
lease an accused or conduct a hearing under R.C.M. 305 on pretrial confine-
ment. Miller, 47 M.J. at 362 (citations omitted). The Katso IV decision held
that Miller was not controlling, pointing out the fact that although Miller was
decided after Article 57a, UCMJ, was enacted, it “failed to address Article
57a, UCMJ, let alone its statutory primacy on the question of deferral of sen-
tence, including confinement” during a pending appeal pursuant to Article
67. Furthermore, CAAF did not say R.C.M. 305 did not apply, it simply went
on to state that Miller did not purport to hold that all the procedures and
penalties contained within R.C.M. 305 traveled along with “a R.C.M. 305-
styled continued confinement hearing.” 77 M.J. at 251. Again, the focus here
was to minimize the applicability of R.C.M. 305 on continued confinement
hearings. This distinction was lost on the Government counsel at trial and on
appeal as well as the military judge.
    Article 57a, UCMJ, does not apply in Appellant’s case because no certifi-
cation to the CAAF occurred. See United States v. Saintaude, ARMY 9801647,


7   We applied the holdings in Moore, Miller and R.C.M. 305(i)(2).
8The CAAF held that the language of Article 57a is broad enough to permit a contin-
ued confinement hearing so that the relevant Secretary can determine whether to
release the prisoner in accordance with Article 57a(c) but the statute is silent on how
or when the determination to release is to be made, and neither the President nor a
majority of the service Secretaries have promulgated procedural rules or remedies
implementing the statute to address these questions. Katso IV, 77 M.J. at 251.




                                            8
                 United States v. Mancini, No. ACM 38783 (reh)


2003 CCA LEXIS 418 (A. Ct. Crim. App. 15 Oct. 2003) (unpub. op.) (holding
that pretrial confinement is subject to review as an Article 13, UCMJ, viola-
tion where a case is sent back for sentence rehearing and Appellant is con-
fined pending that rehearing).
    While the military judge found Appellant’s case “much more like Kruetzer
than Miller,” we disagree. First, in Kruetzer, after the Army CCA set aside all
of the contested findings and the death sentence, the Government appealed to
the CAAF pursuant to Article 67, UCMJ, 10 U.S.C. § 867. There was no Gov-
ernment appeal in Appellant’s case. Second, as the dissent in Kruetzer cor-
rectly pointed out, it was “important to note what this case is not about. It is
not about whether Kruetzer should have been released from confinement af-
ter the CCA set aside his convictions for the contested findings . . . and the
sentence. Kruetzer . . . only requested he be transferred from death row . . . .”
Kruetzer, 70 M.J. at 449 n.3.
    The CAAF decision in Kruetzer is primarily focused on Article 13, UCMJ,
not R.C.M. 305. The Kruetzer majority held that Article 13, UCMJ, only ap-
plies to persons “held for trial,” 70 M.J. 447 (footnote omitted), and relied on
United States v. Inong, 58 M.J. 460, 463 (C.A.A.F. 2003), to establish that
“held for trial” ends after guilt is established at trial. Unlike Article 13,
UCMJ, R.C.M. 305(a) clearly states that pretrial confinement is imposed
“pending disposition of charges.” If the Kruetzer holding is not limited to an
analysis of Article 13, it directly contradicts the holding in United States v.
Tilghman, 44 M.J. 493 (C.A.A.F. 1996), where the CAAF upheld the trial
judge’s decision to grant two-for-one illegal pretrial confinement credit for the
time Tilghman was confined between the announcement of findings and the
announcement of sentence because the Government ignored the trial judge’s
decision that pretrial confinement was not warranted after Tilghman had
been convicted but not yet sentenced. Tilghman 44 M.J. at 495 (emphasis
added). 9




9 Additionally, in United States v. Simoy, 50 M.J. 1 (C.A.A.F. 1998), the CAAF af-
firmed this court’s original decision as to the findings but reversed as to the sentence.
On further review, this court addressed Simoy’s allegation that the military judge
erred by failing to grant relief for illegal pretrial confinement with regard to his con-
finement between the CAAF’s decision and the sentence rehearing. This court held
there had been no “disposition” of the charged offenses, found Simoy’s trial was not
complete, and determined his continued restraint from the time of the CAAF’s man-
date until sentence announcement was pretrial confinement. United States v. Simoy,
ACM 30496, 2000 CCA LEXIS 183, at *3–5 (A.F. Ct. Crim. App. 2000) (unpub. op.).




                                           9
               United States v. Mancini, No. ACM 38783 (reh)


    These distinctions are significant regarding the applicability of R.C.M.
305 and Article 13, UCMJ. The military judge’s mistaken use of the holding
in Kruetzer thereby excluding any application of R.C.M. 305 in this case and
his subsequent denial of illegal pretrial confinement credit was an abuse of
discretion.
    Article 66(e), UCMJ, requires the CA to take action in accordance with
the decision of the CCA when no further review is pending. The Government
acknowledges that Article 66(e), UCMJ, controls but asserts that Kruetzer
stands for the proposition that an appellant who remains convicted of an of-
fense but is facing a rehearing is not a pretrial confinee and therefore not en-
titled to the protections of R.C.M. 305 and Article 13, UCMJ. For the reasons
stated above, the Government’s interpretation of Kruetzer is erroneous. When
there was no further review pending in Appellant’s case and it was remanded
to the CA, there was no longer an inchoate appellate decision, so Appellant,
while still convicted, had not yet been sentenced. Lawful confinement at this
stage would be pursuant to being held for trial and therefore subject to Arti-
cle 13, UCMJ, and R.C.M. 305. The fact that Appellant remained convicted of
some offenses did not independently justify his confinement pending a re-
hearing pursuant to the remand. While his affirmed convictions would pro-
vide evidence that he had committed offenses triable under the UCMJ, that
evidence only satisfies two of the three requirements for pretrial confinement
under R.C.M. 305(h)(2)(B). There must also be a finding that confinement is
necessary because it is foreseeable that Appellant would not appear for trial
or that Appellant would engage in serious criminal misconduct and that less
severe forms of restraint are inadequate.
   After Appellant’s case was remanded by TJAG, the CA’s Staff Judge Ad-
vocate advised the CA that
       [he] must either order [Appellant’s] release from confinement
       or order a hearing under Rule for Courts-Martial (R.C.M.) 305
       to determine whether [Appellant] remains in confinement . . .
       and [he] may order a rehearing [on the findings that were set
       aside and the sentence] or, if a rehearing is impracticable, a
       supplementary court-martial order must be submitted.
Nine days later, on 18 January 2018, the CA ordered both a rehearing on the
set-aside findings and a confinement hearing pursuant to R.C.M. 305.
    In this case, the Government alternatively asserts that, even if a con-
finement hearing was required, much of the delay before the confinement
hearing was attributable to the Defense. While we agree, that does not ne-
gate the delay attributable to the Government. On 18 January 2017, the CA
ordered both a rehearing and a confinement hearing. The Government was


                                      10
               United States v. Mancini, No. ACM 38783 (reh)


taking the necessary steps to bring Appellant to trial, and therefore the onus
was on the Government to ensure Appellant was represented. Trial counsel’s
actions to contact Appellant’s appellate counsel were misdirected and result-
ed in a delay of nine days before trial defense counsel was appointed. As such,
the Government failed to ensure Appellant was represented by appropriate
counsel in a timely fashion. See R.C.M. 305(f).
    The issue that permeates the remaining confinement actions is the trial
legal office’s consideration of the confinement hearing as a continued con-
finement hearing, not a pretrial confinement hearing pursuant to R.C.M. 305.
This is evidenced by the delay in producing the confinement order, which was
not completed until 14 days after the hearing. Upon receipt of the order, the
confinement facility inexplicably treated 13 March 2017 as the “first day of
pretrial confinement” and informed the trial legal office that another hearing
was necessary under R.C.M. 305 to determine if continued pre-trial confine-
ment is warranted; the hearing needed to occur within seven days; and they
would “need the 48 hour and 72 hour letters.” Despite the fact that the trial
legal office did not agree with the view that Appellant was in pretrial con-
finement as opposed to continued confinement, a second hearing was held on
17 March 2017 at which time the reviewing officer found Appellant did not
need to remain in confinement. However, Appellant was not released from
confinement until 20 March 2017 when the trial legal office was able to iden-
tify the commander who could sign the required release order.
    The CA’s 18 January 2017 order to conduct a confinement hearing is enti-
tled “R.C.M. 305 Hearing,” yet goes on to say, “Since the [Appellant] is in con-
finement, I direct that a hearing on continued confinement be conducted un-
der Rule for Courts-Martial (R.C.M.) 305.” The first hearing officer’s report is
entitled “Pretrial Confinement Hearing.” The second hearing officer uses the
same 18 January 2017 order but indicates the hearing was conducted “in ac-
cordance with [R.C.M.] 305 and the court decision in US v. Katso.” The Gov-
ernment’s brief on appeal repeatedly relies on the notion that Appellant was
not entitled to a continued confinement hearing. We agree with regards to the
Katso IV-defined continued confinement hearing. However, Appellant was
entitled to a pretrial confinement review hearing pursuant to R.C.M.
305(i)(2), required to be held within seven days of the imposition of confine-
ment.
   The Government argues that Appellant’s claim for additional confinement
credit is moot and that, if there was any error associated with the confine-
ment hearings, Appellant was not prejudiced because the sentence adjudged




                                      11
                   United States v. Mancini, No. ACM 38783 (reh)


at the rehearing exceeded the amount of time he had spent in confinement.
Again, this analysis misses the point. There is no question that Appellant
was entitled to credit for the entire time he spent in confinement. 10 The issue
is whether he was entitled to additional credit for illegal pretrial confinement
and, if so, for what period of time.
    TJAG returned the case to the CA on 9 January 2017. Nine days later,
the CA ordered the confinement hearing. Defense counsel was appointed af-
ter another nine days, and, ten days later on 6 February 2017, defense coun-
sel agreed to a hearing to be held on 24 February 2017. Pretrial confinement
started on 9 January 2017. There was no 48-hour probable cause determina-
tion or 72-hour review pursuant to R.C.M. 305(h)(2)(A) and (i)(1). While there
was a review of continued pretrial confinement after the hearing on 24 Feb-
ruary 2017, it was not done until 17 March 2017, 21 days after the determi-
nation to keep Appellant confined—not in compliance with the seven-day re-
view mandated by R.C.M. 305(i)(2). Because the Government did not consider
this a pretrial confinement hearing, there was no urgency to satisfy the re-
quirements of R.C.M. 305(h) and (i). We hold the Government responsible for
the delay between 10 January 2017 and 6 February 2017. We hold the De-
fense responsible for the delay between 6–24 February. Pursuant to R.C.M.
305(k), the appropriate remedy for noncompliance with subsections (h) and (i)
is administrative day-for-day credit. As such, Appellant is entitled to illegal
pretrial confinement credit of 49 days, and the CA shall so direct in the final
action.

                                    III. CONCLUSION
    The approved findings and sentence are correct in law and fact and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




10   United States v. Allen, 17 M.J. 126 (C.M.A. 1984).




                                            12
                United States v. Mancini, No. ACM 38783 (reh)


     Accordingly, the approved findings and sentence are AFFIRMED. 11


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




11We note the court-martial order does not include that the case was heard by officer
and enlisted members. We direct the publication of a corrected court-martial order.




                                         13